        Case 7:20-cr-00626-PMH
Case 7-20-cr-00626-PMH          Document
                          Document       217 inFiled
                                   213 Filed    NYSD 08/31/21 Page 1 ofPage
                                                       on 08/24/2021    2   1 of 2



                                 Application
                            LEONARDO     M.granted. The hearing scheduled for
                                             ALDRIDGE
                                      September 13, 2021 at 2:30 p.m. shall be held through
                                     Attorney-At-Law
                                      the Court's video conferencing system. Defendant's
                                    20counsel is directed
                                      Vesey St., Room 400 to make arrangements with the A/V
                                      department
                                     New York, NY prior to that date (212-805-0134).
                                                     10007

                                      The Clerk of the Court is respectfully directed to
                                      terminate the motion sequence pending at Doc. 213.
                                                         August 24, 2021

                                      SO ORDERED.
 VIA CM/ECF
 The Honorable Philip M. Halpern
 United States District Judge         _______________________
                                      Philip M. Halpern
 U.S. District Court for the          United States District Judge
 Southern District of New York
                                      Dated: White Plains, New York
 300 Quarropas St.
                                             August 31, 2021
 White Plains, NY 10601



                                                   Re: U.S. v. Shanay Outlaw, 20-626 (PMH)



 Dear Judge Halpern:

        Ms. Shanay Outlaw is scheduled to plead guilty before Your Honor on September
 13, 2021, in person, at the U.S. District Court for the Southern District of New York in
 White Plains, N.Y. I am writing to respectfully request that the change of plea hearing
 instead be conducted through the Video-Conferencing system set up by the Court
 because of the ongoing Covid-19 pandemic.

        I thoroughly discussed with Ms. Outlaw her rights, under the Constitution and
 the CARES Act, to be physically present in Court for all stages of her criminal proceeding,
 including her change of plea hearing. She understands those rights but nevertheless
 wishes to waive them, for the change of plea hearing, and consents to said hearing take
 place remotely. Her decision is rooted in health and safety considerations for herself and
 third parties.

       I discussed this matter with AUSA Shiva Logarajah, who does not object to the
 change of plea hearing taking place remotely. All parties are available on the currently
 scheduled date and time of September 13 at 2:30 p.m.



                                              1
        Case 7:20-cr-00626-PMH
Case 7-20-cr-00626-PMH          Document
                          Document       217 inFiled
                                   213 Filed    NYSD 08/31/21 Page 2 ofPage
                                                       on 08/24/2021    2   2 of 2



                                            Respectfully submitted,

                                            S/Leonardo M. Aldridge
                                            Leonardo M. Aldridge
                                            Counsel for the Defendant
                                            20 Vesey St., Room 400
                                            New York, NY 10007




                                        2
